DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	 Limitations recited in the last line of claim 1 include “…. the semiconductor layer is thinner than the insulating layer”.
		However, in the disclosure (para 0001-0119), there is no description stating the semiconductor layer being thinner than the insulating layer.   

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6, 8-10, 12, 14, 17 and 19, insofar as being in compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh) in view of Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa) and Yu (US Pat. 6372561).

Regarding claim 1, Hsieh discloses a semiconductor device (SD), comprising:
a substrate (see dielectric layer 114 in Fig. 1; para 0013) that has a first/top surface and a second surface that is located opposite the first surface; 
a first element (see semiconductor 108 including a device 104 and pillar electrodes 106 in Fig. 1; para 0011) that is disposed on the first surface; and 
a first resin layer (see encapsulating/molding-underfill polymer resin 120, 107 in Fig. 1; para 0012-0013) that is disposed on the first surface and that is disposed around the first element (plan view not shown, see cross-sectional view in Fig. 1),
wherein the substrate includes a wiring layer (see redistribution layers 112 in Fig. 1; para 0013), 
the first element includes a semiconductor layer, an electrode portion (see 108 and electrode pillars 106 respectively in Fig. 1; para 0011-0012), that is located on a surface of the semiconductor layer facing the substrate, and, the electrode portion is connected to the wiring layer, and
a height of the first resin layer from the first surface is more than a height of the first element from the first surface (see 120 v/s 102 in Fig. 1)   
(Fig. 1).
Hsieh fails to teach: a) an insulating layer (IL) that is located opposite the electrode portion with the semiconductor layer interposed there between, and b) the IL including a silicon oxide film and the semiconductor layer is thinner than the IL.  
	Costa teaches a SD wherein a conventional IL/buried silicon oxide layer opposite an electrode portion with a semiconductor layer interposed there between (see 22, bumps and 16 respectively in Fig. 1; para 0025-0027).    
	Yu teaches a SD having thinner semiconductor layer (source/drain extension regions) on a dielectric IL/silicon oxide dielectric (see 222/224 and 210 respectively in Fig. 13; col. col. 3, lines 45-48, col. 4, line 65- col. 5, line 2) to minimize short channel effects.   

	Hsieh, Costa and Yu are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Costa and Yu, so that the short channel effects can be reduced and the insulation characteristics, electrical performance and reliability can be improved in Hsieh’s SD.

Regarding claims 2-3, 6 and 8 respectively, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches:
the first resin layer being in close contact with a side surface of the first element (see 120, 107 and 108, 106 respectively in Fig. 1); 
the first resin layer being filled between the first element and the substrate (see 120, 107; 108, 106 and 114 respectively in Fig. 1); 
an external connection terminal (see through-via contact 122 in Fig, 1; para 0014)  that is disposed on the first surface, wherein a height of the external connection terminal from the first surface is equal to a height of the first resin layer from the first surface (see 122 v/s 120 in Fig. 1); and  
a third element (see para 0011, additional dies not shown in Fig. 1) that is disposed on the first surface, wherein the third element is covered by the first resin layer.

Regarding claims 9-10 respectively, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches a die-attach adhesive film (DAF) disposed on the first element, wherein the first resin layer surrounds the DAF (see 120 and 110 respectively in Fig. 1; para 0012), the first resin layer and the DAF being flush with each other.
	 Costa further teaches a conventional polymer/third resin disposed on an element   (see 24 on 16, 22 in Fig. 1; para 0031, 0035) to provide improved thermal conduction.  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a third resin layer on the first element, the first resin layer surrounding third resin layer, so that the surface protection for the device die/element and the thermal performance and reliability can be improved in Yu, Costa and -Hsieh’s SD.


	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select resistivity of the third resin layer being higher than that of Si, so that the electrical performance and the reliability can be improved in Costa, Yu and Hsieh’s SD.

Regarding claim 14, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claims 1-3 above.	

Regarding claim 17, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claims 1, 2 and 6 above.	

Regarding claim 19, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claims 1, 2 and 8 above.	

5.	Claims 4-5, 11, 15 and 16, insofar as being in compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Costa et al., .

Regarding claims 4-5 respectively, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches the first resin comprising conventional epoxy/polyimide encapsulating polymeric materials (see para 0012), but do not explicitly teach: a) a relative dielectric constant of the first resin layer being 4 or less; or b) the first resin layer being composed of a thermosetting resin.
Suzuki teaches a SD wherein an insulating resin comprises conventional thermosetting resin having a dielectric constant being 4 or less (see col. 5, lines 15-33) to provide the desired physical properties and to improve the electrical and thermal performance.
Hsieh, Costa, Yu and Suzuki are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Costa and Yu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Suzuki, so that the electrical/thermal performance and the reliability can be improved in Costa, Yu and Hsieh’s SD.


	Suzuki teaches a SD including an insulating resin comprising conventional polymer/resin having a dielectric constant being 4 or less (see col. 5, lines 15-33), being lower than that of SI (inherent property of Si: dielectric constant of about 12).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a relative dielectric constant of the third resin layer being lower than that of Si, as taught by Suzuki, so that the electrical/thermal performance and the reliability can be improved in Costa, Yu and Hsieh’s SD.

Regarding claim 15, Hsieh, Costa, Yu and Suzuki teach substantially the entire claimed structure as applied to claims 1, 2 and 4 above.

Regarding claim 16, Hsieh, Costa, Yu and Suzuki teach substantially the entire claimed structure as applied to claims 1, 2 and 5 above.

s 7 and 18, insofar as being in compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa), Yu (US Pat. 6372561) and further in view of Usami et al., (IDS: US Pat. Appln. Pub. 2015/0279820, hereinafter Usami). 

Regarding claim 7, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claim 1 above, except : a) a second element disposed on the second surface; and a second resin layer that is disposed on the second surface and that covers the second element.
	Usami teaches a SD having a plurality of semiconductor chips (elements) wherein a second element disposed on a second/bottom surface of a substrate; and a second resin layer that is disposed on the second surface and that covers the second element (see 72 and 20 on 30 respectively in Fig. 1; para 0037, 0049).
	Hsieh, Costa, Yu and Usami are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Costa, Yu and Hsieh, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Usami, so that the semiconductor chip element density can be increased in Costa, Yu and Hsieh’s SD.

Regarding claim 18, Hsieh, Costa and Yu and Usami teach substantially the entire claimed structure as applied to claims 1, 2 and 7 above
7.	Claim 13, insofar as being in compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa), Yu (US Pat. 6372561) and further in view of Okamoto (US Pat.7256431).

Regarding claim 13, Hsieh, Costa and Yu teach substantially the entire claimed structure as applied to claims 1 and 9 above, except thermal conductivity (TC) of the third resin layer being higher than that of SiO2.
	Okamoto teaches a SD wherein a conventional insulating resin/epoxy has TC higher than that of SiO2 (see col. 1, lines 28-33, col. 5, lines 14-15) providing the desired thermal performance. 
 Hsieh, Costa, Yu and Okamoto are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Costa and Yu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the TC   .


Response to Arguments
8.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811